                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RICARDO TILLERY,

        Plaintiff,
                                                                      Case No. 1:18-cv-891
 v.
                                                                      HON. JANET T. NEFF
 COMMUNITY MENTAL HEALTH
 AUTHORITY, CLINTON/EATON/INGHAM,

        Defendant.
 ____________________________/


                                    OPINION AND ORDER

       In August 2018, Plaintiff, proceeding pro se, filed this action against Defendant, his former

employer. On April 1, 2019, Defendant filed a motion for summary judgment to which Plaintiff

failed to respond. The matter was referred to the Magistrate Judge. On July 1, 2019, the Magistrate

Judge issued a Report and Recommendation (R&R), recommending summary judgment be

granted based on Plaintiff’s failure to respond to the motion. The matter is presently before the

Court on Plaintiff’s objection to the Report and Recommendation, to which Defendant filed a

response. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objections has been made. The Court denies the objection and issues this Opinion and Order.

       In his objection, Plaintiff admits he failed to respond to Defendant’s motion, indicating that

he “had the misunderstanding that [he] would respond orally to the motion” (Pl. Obj., ECF No. 24

at PageID.152). As Defendant points out (ECF No. 26 at PageID.158-159), Plaintiff’s brief

objection supplies “no reasonable explanation for his failure to comply with this Court’s
preliminary case management order or W.D. Mich. LCivR 7.2” nor any “reasonable explanation

or objection to the Magistrate Judge’s conclusion that his failure to properly respond to

Defendant’s motion for summary judgment constituted a waiver of any opposition and forfeiture

of his claims.” In short, Plaintiff’s objection fails to demonstrate any factual error or legal error in

the Magistrate Judge’s Report and Recommendation.              Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation as the Opinion of this Court. A Judgment will

be entered consistent with this Opinion and Order. See FED. R. CIV. P. 58. Therefore:

        IT IS HEREBY ORDERED that the Objection (ECF No. 24) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 23) is APPROVED and ADOPTED as

the Opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

21) is GRANTED.



Dated: January 15, 2020                                           /s/ Janet T. Neff
                                                                JANET T. NEFF
                                                                United States District Judge




                                                   2
